                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAWN YANKEY,                                    )
                                                 )
                     Petitioner,                 )
                                                 )
vs.                                              )     Civil No. 18-cv-1672-CJP 1
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )
                     Respondent.                 )

                            MEMORANDUM AND ORDER

       Plaintiff has filed a stipulation of dismissal, signed by both parties. (Doc.

16).

       Pursuant to Fed.R.Civ.P. 41(a)((1)(A)(ii), this cause of action is dismissed

without prejudice.

       The Clerk of Court shall close the case.

       IT IS SO ORDERED.

       DATE: December 19, 2018.



                                          s/ Clifford J. Proud
                                          CLIFFORD J. PROUD
                                          UNITED STATES MAGISTRATE JUDGE




1
  This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 12.


                                         Page 1 of 1
